    Case 20-42492               Doc 344-1 Filed 07/02/21 Entered 07/02/21 16:55:14                    Desc
                                      Proposed Order Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

In re:                                                      Chapter 11
                                                      §
SPHERATURE INVESTMENTS LLC, et                        §     Case No.: 20-42492
al.                                                   §
                                                      §
                  Debtors.1                           §     Jointly Administered
                                                      §
                                    ORDER GRANTING
                         MOTION TO CONTINUE JULY 7, 2021 HEARING

         Having considered the Agreed Motion to Continue July 7, 2021 Hearing (the “Motion to

Continue”) and having found good cause for granting the Motion to Continue,

         IT IS ORDERED THAT the hearing (the “Hearing”) on the Emergency Motion for an

Interim and Final Orders Granting Use of Cash Collateral and Scheduling Final Hearing (the

“Cash Collateral Motion”) [Docket No. 18] presently scheduled for July 7, 2021 at 1:30 PM

(CT), is continued and rescheduled for July 28, 2021 at 2:00 PM (CT).

         IT IS FURTHER ORDER THAT the Debtors shall file and serve an amended notice of

hearing conforming with this Order.


                                                    __________________________________________________
                                                   HONORABLE BRENDA T. RHOADES,
                                                   CHIEF UNITED STATES BANKRUPTCY JUDGE




1
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
Investments LLC EIN#5471; Rovia, LLC EIN#7705; WorldVentures Marketing Holdings, LLC EIN#3846;
WorldVentures Marketplace, LLC EIN#6264; WorldVentures Marketing, LLC EIN#3255; WorldVentures Services,
LLC EIN#2220.

ORDER GRANTING MOTION TO CONTINUE JULY 7, 2021 HEARING                                                  PAGE 1

DM_US 179687050-1.T16249.0010
    Case 20-42492               Doc 344-1 Filed 07/02/21 Entered 07/02/21 16:55:14   Desc
                                      Proposed Order Page 2 of 2



Submitted and Prepared by:

/s/ Marcus A. Helt
Marcus A. Helt, Esq.
Texas Bar #24052187
Jack G. Haake, Esq. (Admitted Pro Hac Vice)
MCDERMOTT WILL & EMERY LLP
2501 North Harwood Street, Suite 1900
Dallas, Texas 75201
Tel: (214) 210-2801
Fax: (972) 528-5765
Email: mhelt@mwe.com


COUNSEL FOR THE DEBTORS
AND DEBTORS-IN-POSSESSION




ORDER GRANTING MOTION TO CONTINUE JULY 7, 2021 HEARING                                PAGE 2

DM_US 179687050-1.T16249.0010
